Opinión disidente emitida por el
Juez Asociado Señor Rebollo López.
“La capacidad del hombre para la justicia hace la democracia posible, pero la inclinación del hombre por la injusticia hace la democracia necesaria.” (Traducción nuestra.) (1)
I
En un momento único en la historia mundial en el cual los aires de la democracia arropan al mundo, y mientras se celebran elecciones libres en pueblos de Europa y América hasta ayer víctimas de la opresión, resulta irónico y deprimente que el más alto tribunal de un país con una rica tradición democrática como el nuestro resuelva, por fíat judicial, una contienda electoral, la cual debe ser dilucidada en las urnas electorales.
En el día de hoy este Tribunal —so pretexto de salvaguardar los derechos de los ciudadanos de este País— le asesta un golpe mortal a uno de los principios fundamentales sobre los cuales descansa nuestro sistema democrático de gobierno: el derecho al voto. Al así hacerlo impide que los que gobiernen y dirijan nuestro destino sean aquellos que el pueblo elija en un proceso eleccionario libre de sombras e interrogantes.
El precedente hoy establecido por la mayoría del Tribunal resulta ser alarmante y desconcertante. Los antes mencionados derechos quedan, llana y sencillamente, subordinados a una acomodaticia norma de “deferencia judicial” hacia las actuaciones de un organismo administrativo altamente politizado, como lo es la Comisión Estatal de Elecciones —controlada, de ordinario, por el partido político de turno en el poder— y las de un juez de instancia cuya trayectoria decisoria, durante aproximadamente *399dos largos años de litigio, ha sido una errática. (2) Incomprensi-blemente, “deferencia” y “revisión” se han convertido en sinóni-mos indistinguibles en la solución del presente caso para una mayoría de los miembros de este Foro.
Desde los comienzos de esta odisea judicial —la cual estoicamente han tenido que soportar y resistir no sólo las partes y los residentes de San Juan, sino que el pueblo de Puerto Rico en general— hemos sostenido que, dada la singular y particular situación de hechos que presenta este caso, este Tribunal debió haber ordenado la celebración de una nueva elección en la ciudad capital de Puerto Rico en lugar de intentar solucionar judicial-mente el mismo. Véase la opinión concurrente y disidente que emitiéramos el 2 de junio de 1989 en Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989).
El transcurso del tiempo nos ha dado la razón. Tras la celebración de innumerables vistas por el Tribunal Superior de San Juan que tomaron meses, la emisión de varias decisiones por dicho foro y cientos de páginas escritas por todos y cada uno de los integrantes de este Tribunal —donde parecen haberse agotado hasta el máximo todas las posibles alternativas jurídicas respecto a la adjudicación de las papeletas emitidas por los electores en controversia— la frustrante e inescapable conclusión resulta ser la anticipada y vislumbrada por nosotros en la antes mencio-nada opinión concurrente y disidente, a los efectos de que la adjudicación judicial de las controversias planteadas depende de las cualidades y atributos, personales y profesionales, del adju-dicador o los adjudicadores. Las diferentes e irreconciliables posiciones asumidas en el presente caso por los distintos magis-trados —respecto a unos hechos comunes— constituyen prueba irrefutable de ello. (3)
*400Jamás en la historia judicial de Puerto Rico la trayectoria procesal de un caso ha resultado tan predecible como el proceso de impugnación de la certificación del Ledo. Héctor Luis Acevedo como Alcalde de la ciudad de San Juan. Al igual que la conocida obra literaria titulada “Crónica de una muerte anunciada”, la decisión hoy emitida por una mayoría de los integrantes del Tribunal no debe constituir sorpresa para nadie; sobre todo cuando consideramos el hecho de que el magistrado que presidió los procedimientos a nivel de instancia a lo largo de los pasados dos años, Ledo. Carlos E. Polo, renunció a su cargo de juez durante el pasado mes de junio, renuncia que fue aceptada por el Hon. Gobernador de Puerto Rico previa la autorización, o endoso, a esos efectos del señor Juez Presidente de este Tribunal. Ese hecho, naturalmente, tuvo la consecuencia de prácticamente anular desde ese preciso momento cualquier posibilidad de que la sentencia que hoy se confirma Juera revocada y de que el caso pudiera ser devuelto al foro de instancia, afectándose de esa forma los derechos del recurrente Granados Navedo.(4)
*401El obstinado empeño por parte de una mayoría de los integrantes de este Tribunal en resolver judicialmente el presente caso tendrá, desafortunadamente para Puerto Rico, la inevitable consecuencia de no ponerle fin jamás a la controversia planteada. La duda, la sospecha, las interrogantes y las recriminaciones que tendrá el pueblo respecto a la decisión mayoritaria hoy emitida serán parte integrante de la misma y desgraciadamente pasarán a la historia junto a ésta.
No podemos refrendar con nuestro voto tan desatinada actua-ción. La misma impide, una vez más, que permanezcamos en silencio ante una decisión emitida por la mayoría de los integran-tes de este Tribunal. Dicha situación, en nuestra opinión, es una que amerita que se hagan los señalamientos antes mencionados, no importa cuán fuertes puedan ser éstos. Después de todo, nuestro pueblo tiene derecho a saber la calidad de la justicia que dispensan los funcionarios a quienes se les ha encomendado tan delicada misión.
Como hemos ya expresado en ocasiones anteriores, la verdad puede ser dulce o amarga —inclusive severa— pero nunca es ofensiva ni injusta. Conforme expresara el Hon. Marco A. Rigau, ex Juez de este Tribunal, los integrantes de esta institución deben “evitar dar la impresión, aunque ésta sea errónea, de que decimos unas cosas en nuestros discursos y escritos y hacemos otras en la *402práctica ; ello por razón de que este “Tribunal no solamente decide casos sino que da el ejemplo y educa . . .”. (Énfasis suplido.) (5) En otras palabras, la ecuanimidad, la mesura y la objetividad judicial son virtudes que no sólo se profesan sino que se practican.
HH b — I
Lo verdaderamente lamentable de toda esta situación lo constituye el hecho de que todo este desafortunado proceso pudo ser evitado. Ello así por cuanto la vigente Ley Electoral (6) nos brinda —podría decirse, inclusive, que nos obliga a— una solución que no sólo es la jurídicamente procedente sino que resulta ser la más justa para los dos candidatos y para los electores de San Juan.
El Art. 6.015 de la citada Ley Electoral, 16 L.ER.A. see. 3275, dispone, en lo pertinente, que:
En el caso de una elección de candidato a cargos que no fuesen de Senador o de Representante, si se suscitare una impugnación parcial o total de la votación entre dos o más candidatos para algún cargo o cargos, y él Tribunal no pudiera decidir cu[á]l de ellos resultó electo, ordenará una nueva elección en el precinto o precintos afectados, la cual se celebrará de acuerdo a las normas reglamentarias que a tales efectos se prescriban. (Énfasis suplido.)
iQué tuvo en mente, qué quiso decir, la Asamblea Legislativa al promulgar la antes transcrita disposición legal? Dicho de otra forma, ien qué situaciones es de aplicación el referido precepto legal!
Si se interpreta el mismo literalmente —como lo hace la opinión mayoritaria emitida— se llega al absurdo de que el citado precepto legal jamás tendría que ser aplicado. Ello así por razón de que un juez, un tribunal, siempre puede resolver una contro-versia de una forma u otra. En lo específico, no hay duda que *403cualquiera de los señores jueces del tribunal de primera instancia, así como cada uno de los integrantes de este Tribunal, siempre está en condiciones de adjudicar un voto y, por lo tanto, de “decidir” una elección.
Resulta, en consecuencia, obvia la conclusión de que el citado Art. 6.015 de la vigente Ley Electoral no puede ser interpretado en forma literal, por cuanto sabido es que hemos rechazado, en reiteradas ocasiones, atribuirle a la Asamblea Legislativa la realización de un acto inútil como en efecto equivaldría la inter-pretación literal del referido artículo de ley. Talcott Inter-Amer. Corp. v. Registrador, 104 D.P.R. 254, 262 (1975); Ortiz Morales v. A.C.A.A., 116 D.P.R. 387, 391 (1985); Passalacqua v. Mun. de San Juan, 116 D.P.R. 618, 623 (1985); Flamboyán Gardens v. Junta de Planificación, 103 D.P.R. 884, 887 (1975).
Es en relación con situaciones como las que presenta el caso de autos que el foro judicial viene obligado, si es que interesa cumplir con el propósito o intención legislativa del citado Art. 6.015, a decretar la celebración de una nueva elección. El presente caso plantea una situación en donde la adjudicación de quién resultó electo resulta altamente debatible debido al estrecho margen de votos que separa a los candidatos y en la cual las cuestiones planteadas, respecto al número de votos en controver-sia que pueden fácilmente cambiar el resultado certificado, son susceptibles de múltiples interpretaciones por mentes razona-bles.
El citado precepto legal necesariamente tiene que ser inter-pretado de forma tal que garantice y salvaguarde la voluntad de quienes acudieron a las urnas, en el ejercicio de su derecho constitucional al voto, con el propósito de seleccionar las personas que ellos entienden deben dirigir los destinos de nuestro Faís. Ello así por cuanto corresponde a nuestro electorado, y no a este Tribunal, determinar cuál fue su verdadera voluntad. La razón para lo antes expuesto es sorprendentemente sencilla: los gober-*404nantes de un país los debe elegir el propio pueblo y no los tribunales. (7)
rH hH I — I
En conclusión, y en vista de las particulares circunstancias del caso ante nuestra consideración, somos del criterio que la única solución jurídicamente correcta a la controversia central plan-teada en el mismo lo es el decretar la celebración de una nueva elección en la ciudad de San Juan.(8)
Paradógica e irónicamente, la mejor evidencia de que no procede que este Tribunal, ni ningún otro,(9) sea el que adjudique y determine el ganador de la contienda por la Alcaldía de San Juan lo constituye precisamente las numerosas y extensas ponen-cias que los integrantes de este Tribunal han redactado a lo largo de dos años del estéril y defectuoso procedimiento judicial que se ha llevado a cabo a insistencia de una mayoría de los miembros de este Foro.
De dichas voluminosas ponencias claramente surgen diferen-cias —no sólo de criterio sino que de interpretación y aplicación de normas, las cuales llevan a resultados distintos e irreconciliables entre sí— que definitivamente confirman la incapacidad del foro judicial para determinar quién resultó electo Alcalde de San Juan.
De momento, sin embargo, la ciudad de San Juan cuenta con un Alcalde: el Ledo. Héctor Luis Acevedo. Desafortunadamente *405para él y para nuestro sistema democrático de gobierno, el licenciado Acevedo ha sido judicialmente electo a dicho cargo por una mayoría —de cuatro contra dos— de los integrantes de este Tribunal.
A nuestra manera de ver las cosas, el Alcalde de la ciudad de San Juan debe ser electo como tal en las urnas de votación por una mayoría de los residentes de dicha ciudad capital en unos sufragios, repetimos, libres de sombras e interrogantes.

(2) Este Tribunal ha entendido necesario revocar y/o modificar sustaneialmente decisiones emitidas en el presente caso por el Hon. Juez Polo en tres ocasiones distintas en el período de un año. Véanse: Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989); Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989); González v. Rodríguez Estrada II, 124 D.P.R. 783 (1989).


(3) Una lectura de la bien fundamentada opinión disidente suscrita por el compañero Juez Asociado Señor Negrón García es todo lo que se necesita para que surjan serias dudas *400en la mente de una persona objetiva, imparcial y razonable respecto a la corrección jurídica de la determinación del Tribunal de que el Ledo. Héctor Luis Acevedo recibió el endoso de una mayoría de los electores de San Juan.
Dicha opinión disidente resulta ser tan convincente que hace que recordemos unas expresiones que al disentir —en Ocasio n Díaz, 88 D.P.R. 676, 776 (1963)— hiciera hace veintisiete años el Hon. Fedro Férez Fimentel, ex Juez Fresidente de este Tribunal, a los efectos de que:
“Pecaríamos de ingenuos si creyéramos que toda sentencia judicial se funda en la verdad de los hechos en controversia. Algún comentarista del Derecho ha dicho, con razón, que algunas sentencias se explican porque los atracos no solamente se cometen en las encrucijadas, sino también en los tribunales de justicia.”


(4) Tenemos, a manera de ejemplo, que mediante el tercer señalamiento de error, el recurrente José Granados Navedo le imputa al foro de instancia haber errado “al no reconocerle el derecho al voto a un número de electores de los denominados ‘añadidos a mano’”. Dicho señalamiento es uno de vital importancia para el recurrente Granados Navedo por cuanto de asistirle la razón en el mismo, el número de votos que podrían serle adjudicados tendrían el efecto de variar el resultado de la elección según éste fue certificado por la Comisión Estatal de Elecciones.
Respecto a ello resulta pertinente resaltar que los recurridos Héctor Luis Acevedo y Eudaldo Baéz Galib señalan —en el “memorando en apoyo de la confirmación de la sentencia” que ellos radicaran en el presente recurso— que de este Tribunal entender que dicho error en efecto fue cometido lo procedente sería “devolver el caso al Tribunal Superior para que éste evaluara individualmente el derecho de cada elector excluido por residencia, a la luz de los testimonios que ya recibió y del resto de la prueba que puedan *401aportar las partes en una nueva vista evidenciaría que habría que celebrar . . .”. (Énfasis suplido.) Véase pág. 28 esc. 13, del referido Memorando.
La renuncia del Juez Polo prácticamente eliminó esa alternativa; ello por razón de que se requeriría la designación de un nuevo magistrado para entender en el caso, lo cual representaría comenzar de nuevo el procedimiento ya celebrado ante el tribunal de instancia, curso de acción que nos hubiera llevado prácticamente a la antesala de las próximas elecciones generales del año 1992 sin que todavía se hubiera resuelto el caso.
Es por ello que francamente no alcanzamos a entender la acción de autorizar, y aceptar, la renuncia del Ledo. Carlos E. Polo como Juez del Tribunal Superior con anterioridad al momento en que este Tribunal resolviera en definitiva el recurso radicado por José Granados Navedo; sobre todo cuando consideramos el hecho de que —como expresáramos en el esc. 2, ante— este caso había sido devuelto anteriormente en tres ocasiones al tribunal de instancia y esa alternativa, como hemos visto, era una latente en el mismo.
La pertinencia, importancia y significado del “escueto” hecho de haberse tramitado la renuncia del ex Juez Polo antes de que este Tribunal emitiera su dictamen final en el caso y las conclusiones e inferencias, lógicas y razonables, que de dicho hecho se pueden hacer, las dejamos al buen juicio, inteligencia y sentido común del lector.


(5) Veáse la opinión concurrente del Juez Rigau en García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 191 (1978).


(6) Ley Núm. 4 de 20 de junio de 1988 (16 L.P.R.A. see. 3001 et sea.).


(7) En las jurisdicciones estatales norteamericanas existe abundante jurisprudencia a esos efectos. Reiteradamente se ha resuelto que cuando un tribunal no puede determinar con razonable certeza quién resultó electo, el remedio adecuado lo constituye el ordenar la celebración de una nueva elección. A manera de ejemplo, véanse: Hardeman v. Thomas, 256 Cal. Rptr. 158 (1988); Ippolito v. Power, 241 N.E.2d 232 (1968); McCavitt v. Registrars of Voters of Brockton, 434 N.E.2d 620, 631 (1982); Santucci v. Power, 304 N.Y.S.2d 926 (1969); Merola v. Power, 303 N.Y.S.2d 229 (1969); Application of Moffat, 361 A.2d 74, 78 (1976).


(8) Al sopesar el derecho del electorado de San Juan a tener un alcalde electo democráticamente en las urnas en contraposición con las cinco razones, de “índole práctico”, aducidas en la opinión mayoritaria como fundamento para descartar la celebra-ción de una nueva elección, consideramos que las mismas no son lo apremiante y meritorias como para anular un derecho de tan alto rango en nuestra sociedad, como lo es el derecho al voto.


(9) No debe perderse de vista que una vez termine la contienda a nivel local, con toda probabilidad comenzará una nueva odisea en el foro federal.